AO 106 (Rev. 04/10) QAGGiod 4 Osta GBd26-TMP Doc #:1 Filed: 04/16/19 1 of 1. PagelD#: 1

UNITED STATES DISTRICT COURT FILED

for the 2:18 pm Apr 16 2019
Northern District of Ohio Clerk U.S. District Court
Northern District of Ohio
In the Matter of the Search of ) Cleveland
iefly describe th to b hed
Cr ch the nrsoh By name end eden) } Case No. 4:19%m/3126
Information associated with the cellular device assigned )
call number 216-312-7043, that is stored at premises

controlled by T-Mobile
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A

located in the District of New Jersey , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
a evidence of a crime:
0} contraband, fruits of crime, or other items illegally possessed:
0 property designed for use, intended for use, or used in committing a crime;
0 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Distribution of controlled substances

The application is based on these facts:

SEE ATTACHED AFFIDAVIT

a Continued on the attached sheet.

O} Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

GLP S>

 

 

Applicant’s signature

Todd Springer, Special Agent, VA OIG

 

Printed name and title

Sworn to via telephone after submission by reliable
electronic means. Fed. R. Crim. P. 4.1 and 41(d)(3).

Date: 2:15 PM, Apr 16, 2019

 

City and state: Cleveland, Ohio Thomas M. Parker, U.S. Magistrate Judge

 

 

Printed name and title
